DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An election to the restriction has been received on 01/10/2022. Claims 1-7, 16-19 and 26-28 remain pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
As for claims 26-28, the claim limitations of:
“means for determining, at a monitor of a patient, a health indicator for visually representing data related to a health record of the patient; 
means for receiving, after determining the health indicator, current data corresponding to a monitored physiological parameter; 
means for displaying, at a first location on a screen of the monitor, the current data corresponding to the monitored physiological parameter; 
means for determining whether there is a medical relationship between the monitored physiological parameter and the health indicator; and 
means for displaying the health indicator at a second location on the screen, wherein a relationship between the first location and the second location is based at least in part on the medical relationship between the monitored physiological parameter and the health indicator” (within claim 26),

“means for determining that the medical relationship between the monitored physiological parameter and the health indicator is a causal relationship, wherein the data represented by the health indicator affects the monitored physiological parameter of the patient; and 
means for arranging the first location on the screen and the second location on the screen within a threshold distance based at least in part on the causal relationship” (within claim 27) and

“means for determining that data indicated by the health indicator is medically unrelated to the monitored physiological parameter of the patient; and 
(within claim 28) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since they recite “means plus function” language.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 26-28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 6 recites “A non-transitory computer-readable medium storing code for patient monitoring is described. The code may include instructions executable by a processor to determine, at a monitor of a patient, a health indicator for visually representing data related to a health record of the patient, receive, after determining the health indicator, current data corresponding to a monitored physiological parameter, display, at a first location on a screen of the monitor, the current data corresponding to the monitored physiological parameter, determine whether there is a medical relationship between the monitored physiological parameter and the health indicator, and display the health indicator at a second location on the screen, where a relationship between the first location and the second location is based on the medical relationship between the monitored physiological parameter and the health indicator.”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for determining/ receiving/, displaying/ arranging” as recited in claims 26-28 have been evaluated under the three-prong test set forth in MPEP 2181, subsection I, it is unclear whether the processor is the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations. It’s unclear if these parts of the apparatus are the structure performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
Claims 1-7 are drawn to a method which is within the four statutory categories (i.e. process).  Claims 16-19 and 26-28 are drawn to a system which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 16 and 26 recite “determining a health indicator for visually representing data related to a health record of the patient; receiving, after determining the health indicator, current data corresponding to a monitored physiological parameter;…determining whether there is a medical relationship between the monitored physiological parameter and the health indicator;…. These limitations correspond to certain methods of organizing human activities. This is a method of managing interactions between people. The mere nominal recitation of a generic monitor does not take the claims out of the methods of organizing human interactions grouping. 
Dependent claims also recite an abstract idea of certain methods of organizing human activities, such as claims 2, 17 and 27 recite “determining that the medical relationship between the monitored physiological parameter and the health indicator is a causal relationship, wherein the data represented by the health indicator affects the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen within a threshold distance based at least in part on the causal relationship”, claim 3, 18 and 28 recite “determining that data indicated by the health indicator is medically unrelated to the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen above a threshold distance.” and claim 7 recites “filtering the health indicator and one or more additional health indicators 
Claims 4-7 and 19 ultimately dependent from Claim 1 and include all the limitations of Claim 1. Therefore, claims 4-7 and 19 recite the same abstract idea. Claims 4-7 and 19 describes a further limitation regarding the basis for determining data representing by the health indicator. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a monitor”, “displaying data on a screen of the monitor”. The monitor in the claim steps are recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data and displaying data, which are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a monitor to display data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 16-19 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stocker (US 10,636,523 B2).
As per claim 1, Stocker discloses a method for patient monitoring, comprising: 
determining, at a monitor of a patient, a health indicator for visually representing data related to a health record of the patient (Stocker discloses “process and visualize the obtained patient-related data in way that directly and immediately allows a user to recognize if the patient is or is going to be in a (potentially) critical health condition or not.” In col. 2, lines 58-62); 
receiving, after determining the health indicator, current data corresponding to a monitored physiological parameter (Stocker discloses “Besides the patient monitor 10 the system 1 comprises a plurality of sensors for acquiring patient-related data, such as a heart rate sensor 4 for measuring the patient's heart rate, a respiration rate sensor 5 for measuring the patient's respiration rate, a blood pressure sensor 6 for measuring the patient's blood pressure, etc.”  col. 1, lines 43-64); 
displaying, at a first location on a screen of the monitor, the current data corresponding to the monitored physiological parameter (Stocker discloses “The device 20 further comprises a processor 22 for processing the obtained patient-related data for visualization. Hereby, time-dependent plots of at least two different patient-related parameters over time derived from the obtained patient-related data are generated. The patient-related parameters may correspond to the patient-related data, i.e. may e.g. be a measured vital sign such as the heart rate, respiration rate or blood pressure, and/or may be parameters derived from measured data, such as a health score or risk score or another physiological parameter or information related to the patient's health condition.” In col. 7, lines 19-29); 
determining whether there is a medical relationship between the monitored physiological parameter and the health indicator (Stocker discloses “As can be seen in FIG. 3A the plots are generally arranged such that they do not overlap (i.e. cross each other) which shall be understood such that the respective parameters are in an uncritical range, i.e. the health condition of the patient is uncritical. …If the SpO2 dropped below approximately 93% or 94%, the plots 34 and 35 would cross (i.e. overlap) indicating a potentially critical health condition of the patient (because of a too low SpO2).” In col. 7, line 66 to col. 8, line 17); and 
displaying the health indicator at a second location on the screen, wherein a relationship between the first location and the second location is based at least in part on the medical relationship between the monitored physiological parameter and the health indicator (Stocker; col. 7, line 66 to col. 8, line 17).  

As per claim 2, Stocker discloses the method of claim 1, further comprising: determining that the medical relationship between the monitored physiological parameter and the health indicator is a causal relationship, wherein the data represented by the health indicator affects the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen within a threshold distance based at least in part on the causal relationship (Stocker; col. 2, line 58 to col. 3, line 9, col. 4, lines 13-23, and “the distance between the crossings of a plot with the respective threshold indicator may be used as (additional or alternative) indicator how serious the deterioration of the health condition may potentially be.” In col. 10, lines 39-43).  

As per claim 3, Stocker discloses the method of claim 1, further comprising: determining that data indicated by the health indicator is medically unrelated to the monitored physiological parameter of the patient; and arranging the first location on the screen and the second location on the screen above a threshold distance (Stocker; col. 10, lines 39-43, col. 7, line 66 to col. 8, line 17).  

As per claim 4, Stocker discloses the method of claim 1, wherein the data represented by the health indicator corresponds to a patient condition, a risk factor for the patient, a current medication of the patient, or a combination thereof (Stocker; abstract).  

As per claim 5, Stocker discloses the method of claim 1, further comprising: displaying the current data corresponding to the monitored physiological parameter on a separate page from the health indicator (Stocker; col. 7, lines 30-32).  

As per claim 6, Stocker discloses the method of claim 1, wherein the health indicator comprises an icon indicating the data related to the health record of the patient and a suggested health action based on the data related to the health record (Stocker; col. 4, lines 16-23).  

As per claim 7, Stocker discloses the method of claim 1, further comprising: filtering the health indicator and one or more additional health indicators by a category to display a subset of the health indicator and the one or more additional health indicators on the monitor (Stocker; col. 5, lines 9-17).
As per claims 16-19 and 26-28, they are apparatus claims which repeat the same limitations of claims 1-4, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Stocker disclose the underlying process steps that constitute the methods of claims 1-4, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 16-19 and 26-28 are rejected for the same reasons given above for claims 1-4.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626